                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


MELISSA ANN GLAROS                                                              PLAINTIFF

V.                              CASE NO. 5:19-cv-05151

TEACHERS CREDIT UNION; and
DOES 1-10                                                                    DEFENDANTS

                                  OPINION AND ORDER

         Plaintiff, Melissa Ann Glaros ("Glaros"), filed this action under the Fair Debt

Collection Practices Act.   Glaros proceeds pro se and in forma pauperis.

         By Order (Doc. 5) entered on August 7, 2019 , Glaros was directed to file an

amended complaint.       The amended complaint was to be filed by August 28, 2019.

Glaros was advised that failure to comply with the Order "shall result" in the dismissal of

the case. To date, Glaros has not filed an amended complaint.          Glaros has not sought

an extension of time to comply with the Order.           No mail has been returned as

undeliverable.

         The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

on the ground that the plaintiff failed to prosecute or failed to comply with an order of the

court.    Fed. R. Civ. P. 41 (b) ; Line v. Wabash R.R. Co., 370 U.S. 626 , 630-31 (1962)

(stating that the district court possesses the power to dismiss sua sponte under Rule

41 (b)) . Pursuant to Rule 41 (b), a district court has the power to dismiss an action based

on "the plaintiff's failure to comply with any court order." Brown v. Frey, 806 F.2d 801 ,

803-04 (8th Cir. 1986) (emphasis added) . Additionally, Rule 5.5(c)(2) of the Local Rules

for the Eastern and Western Districts of Arkansas requires parties appearing pro se to

monitor the case , and to prosecute or defend the action diligently.
                                              1
      Therefore, pursuant to Rule 41 (b ), this Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE based on Glaros' failure to prosecute this case, her

failure to obey the order of the Court, and her failure to comply with Local Rule 5.5(c)(2) .

Fed. R. Civ. P. 41(b).                   ~

       IT IS SO ORDERED on this      E      day of Septemb




                                              2
